                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION, a federally               )
recognized Indian tribe;                       )
THE CHICKASAW NATION, a federally              )
recognized Indian tribe;                       )
THE CHOCTAW NATION, a federally                )
recognized Indian tribe;                       )
THE CITIZEN POTAWATOMI                         )
NATION, a federally recognized Indian          )
tribe; and                                     )
THE MUSCOGEE (CREEK) NATION, a                 )
federally recognized Indian tribe,             )
                                               )
       Plaintiffs/Intervenors,                 )
                                               )         Case No. CIV-19-1198-D
v.                                             )
                                               )
J. KEVIN STITT, in his official capacity       )
as the Governor of the State of Oklahoma,      )
and ex rel. STATE OF OKLAHOMA, as              )
the real party in interest,                    )
                                               )
       Defendants/Counterclaimants.            )


                          ORDER APPOINTING MEDIATOR

       The Court has received the parties’ lists of proposed mediators, as directed by the

Order for Mediation [Doc. No. 31]. Upon consideration, the Court finds that the parties

are in agreement regarding a preferred mediator, and the Court approves their selection.

       IT IS THEREFORE ORDERED that Layn R. Phillips is appointed to serve as the

mediator in this matter to conduct a mediation proceeding consistent with the Order for

Mediation, which is incorporated by reference. The mediation shall encompass all subjects

necessary to resolve this lawsuit and any additional subjects that the parties agree to address
within the framework established by the Order for Mediation. Counsel for the parties shall

promptly provide a copy of this Order and the Order for Mediation to Mr. Phillips.

      IT IS SO ORDERED this 14th day of February, 2020.




                                            2
